To The Clerk. In the above entitled action, enter the following minutes on the Court of Appeals docket as of April 17, 1962, and at once inform all attorneys of record in said action that you have done so to-wit:
APPEAL OF ADMINISTRATOR WITH THE WILL ANNEXED DISMISSED.
(See In re Estate of Verbeck, 114 Ohio App., 155; First National Bank v. Rawson, 54 Ohio App., 285; and Binns v. Smith, 26 Ohio Law Abs., 225.)
With reference appeal of Blanche Willits find no error prejudicial to defendant-appellant in any of the particulars assigned and argued. Judgment affirmed at the costs of defend*140ant-appellant. Cause remanded for execution. Reasonable grounds existed for appeal. Exceptions saved.
(Younger, J., not participating. Cause submitted to Guernsey, P. J., and Middleton, J., by agreement of counsel.)
J. Thomas Guernsey
George S. Middleton
Judges
(Unless a journal entry in conformity with the above minutes has been filed concurrently herewith, such journal entry must be prepared by counsel for the successful party, submitted to opposing counsel for approval and submitted to the court for signature and filing, in accordance with the rules of this court.)
Journal Entry filed: May 10th, 1962
Journal No. 3, Page 5